Citation Nr: 1634827	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an anxiety disorder and depressive disorder, for substitution or accrued benefits purposes. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), for substitution or accrued benefits purposes.

3.  Entitlement to special monthly compensation (SMC) based on the regular need for aid and attendance or on account of being housebound, for substitution or accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to November 1969.  He died on June [redacted], 2013.  The appellant is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of September 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In June 2015, the appellant testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge.  Prior to his death, the Veteran requested a hearing before a Decision Review Officer at the RO, a request the appellant withdrew in an August 2015 written statement. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

In a written statement dated November 2013, the appellant is claiming she is entitled to VA compensation for residuals of the Veteran's Agent Orange exposure, including diabetes mellitus.   This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's anxiety and depressive disorders caused occupational and social impairment with deficiencies in most areas, including work, family relations, thinking and mood.

2.  The Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

3.  The Veteran's hands and feet were intact and he was not helpless, in a nursing home, blind, or bedridden due to his service-connected disabilities.

4.  The Veteran did not have a service-connected disability that was 100 percent disabling and he was not substantially confined to his dwelling or immediate premises due to service-connected disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent rating for anxiety and depressive disorders, for substitution or accrued benefits purposes, are met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9400 (2015). 

2.  The criteria for entitlement to a TDIU, for substitution or accrued benefits purposes, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2015). 

3.  The criteria for entitlement to SMC based on the need for aid and attendance or on account of being housebound, for substitution or accrued benefits purposes, are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellant as Substitute Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, due and unpaid (accrued), to which he was entitled at the time of his death based on existing ratings or decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  In the case of any claimant who dies on or after October 10, 2008, his or her spouse may, not later than one year after the date of the Veteran's death, request to be substituted as the claimant for the purpose of processing the claim to completion.  See 38 U.S.C.A. § 5121A; Pub. L. No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that, in July 2010 and December 2011, the Veteran filed claims for SMC based on the need for regular aid and attendance, TDIU and an increased rating for his psychiatric disability.  The RO denied these claims in rating decisions dated September 2010 and August 2012, denials of which the Veteran initiated appeals.  Unfortunately, prior to the RO responding by issuing a statement of the case on these claims, the Veteran died. 

In October 2013, the RO received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, and her request to substitute for the Veteran in his pending appeals.  In December 2013, the AOJ substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A and, based on this action, the Board has recharacterized the claims on appeal as is shown in the first page of this decision.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, with regard to the claims for a rating in excess of 50 percent for an anxiety disorder and depressive disorder, and a TDIU, both for substitution or accrued benefits purposes, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

With regard to the claim for SMC, the appellant does not assert that VA violated its duty to notify, including during the June 2015 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that need to be secured on her behalf, or that the VA examination the Veteran underwent during his lifetime to assess his need for SMC was inadequate, requiring VA to obtain another medical opinion.  No further notification or assistance is thus necessary. 

Analysis

Increased Rating - Anxiety & Depressive Disorders

Prior to his death, the Veteran was in receipt of a 50 percent rating for his psychiatric disability under DC 9400.  The appellant claims that this disability was more than 50 percent disabling and that the Veteran should have been assigned a TDIU based on that disability.  When the Veteran was alive, he sought an increase for that disability to 70 percent.  

The appellant testified that the disability manifested as: lethargy or low motivation (just sat around and didn't do anything, retreating to a room and closing up); suicidal thoughts; a tendency to hit himself, believing someone was going to jump out of his skin; seclusion from family and friends (appellant tried getting the Veteran to go to the park, but once there, he would walk off, staring and looking up at the sky); difficulty talking to others (honor buddies sometimes came over asking questions, after which the Veteran would answer, fake a smile and then shut down); frequent panic attacks; constant depression; a refusal to care for his hygiene; and unprovoked irritability (one time friends visited and Veteran began throwing things and creating a scene, necessitating others holding him down).  The appellant explained that, after having multiple strokes and receiving treatment for cancer, the Veteran was in a constant state of depression and didn't want to live anymore.  

Based primarily on the appellant's testimony, which the Board deems credible, and the symptoms described by her and confirmed in treatment records, the Board agrees that, prior to his death, the Veteran's psychiatric disability picture more nearly approximated the criteria for a 70 percent rating, see 38 C.F.R. § 4.7, and that the assignment of a TDIU, but not SMC, is warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known was the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130. Under DC 9400, the General Rating Formula, a 50 percent rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400.

A 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to his death, the Veteran was service connected for a psychiatric disability characterized as anxiety and depressive disorders.  During a VA examination conducted in July 2012, an examiner diagnosed the Veteran with pain disorder secondary to the psychiatric disability so the symptoms of the pain disorder too are to be considered in evaluating the severity of the psychiatric disability.  

As the appellant reported during her June 2015 hearing, when the Veteran's physical health began to decline, first due to strokes and later due to pancreatic cancer, his mental health symptoms, particularly his depression, worsened.  A VA examiner confirmed this fact during a VA examination conducted in July 2012.   

According to VA examiners' and other treatment providers' characterizations of the severity of the psychiatric disability since 2008 and the Global Assessment of Functioning (GAF) scores they assigned that disability, prior to his death, the Veteran's anxiety and depressive disabilities were appropriately rated 50 percent disabling.  However, according to the psychiatric symptoms these medical professionals noted during the same time period, the disability was actually 70 percent disabling, resulting in social and occupational impairment with deficiencies in most areas, including work, family relations, thinking and mood.

For instance, during a VA examination conducted in February 2008, following multiple stroke diagnoses, but prior to any cancer diagnosis, an examiner noted that the Veteran had not been working, experienced near continuous mood disturbances (sadness, depression and anxiety), unprovoked irritability resulting in motivation disturbances, fair communication, speech and concentration, panic attacks multiple times weekly, social isolation, an inability to establish and maintain effective work and social relationships, paucity of thought, mild memory problems and passive thoughts of death.  

After being diagnosed with pancreatic cancer in 2010, the Veteran continued to complain of depression during outpatient visits, but suggested that the depression was improving.  During a VA examination conducted in July 2012, however, he reported an increase in mental health problems and pain symptoms.  The examiner confirmed most of the symptoms noted in 2008 and did not indicate that the Veteran's psychiatric status had improved.  As the appellant indicated during the June 2015 hearing, to the contrary, it declined in conjunction with his physical status, resulting in suicidal thoughts and increased depression.  

The symptoms noted in 2008 confirm that the Veteran had deficiencies in work, family relations, thinking and mood due to his service-connected psychiatric disability.  Inasmuch as subsequently dated medical evidence shows no sustained improvement and the appellant reports a worsening since the cancer diagnosis in 2010, the Board considers the record sufficient to establish entitlement to a 70 percent rating for the psychiatric disability under DC 9400.  A rating in excess of 70 percent is not assignable, however, as treatment records and examination reports indicate that, although impaired socially, such impairment was not total.  The Veteran still attended church and had positive relationships with his spouse and children.  


TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Based on the decision above, the Veteran meets these percentage requirements.  Prior to his death, occasionally between 2000 and 2010, he worked for his brother.  After 2010, he did not work.  Given deficiencies the appellant reported and VA examiners noted since 2008 (an inability to maintain or establish effective relationships, near continuous depression, frequent panic attacks, impaired motivation and thought processes, suicidal thoughts and progressively worsening pain), there is sufficient evidence of record establishing that, prior to his death, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability.  

SMC

A veteran shall be considered to be in need of a regular aid and attendance if he or she has the anatomical loss or loss of use of both feet, one hand and one foot, or is so helpless or blind or permanently bedridden as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

In determining whether a veteran is helpless or nearly so helpless as to require the regular aid and attendance of another person, the following circumstances will be considered:  inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

Here, there is no doubt the Veteran was in need of regular aid and attendance prior to his death.  During a VA examination conducted in December 2011, over a year prior to his death, his oncologist noted that he was showing signs of wasting and, secondary to pain and the weakness of such wasting, needed to use ambulatory aids.  He spent the remainder of his life undergoing treatment, including chemotherapy.  This need for regular aid and attendance, however, was due to his pancreatic cancer, not a service-connected disability.  As such, SMC may not be assigned based on this need.  

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. 
§ 1114(s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i). 

Here, prior to his death, the Veteran might very well have been permanently and substantially confined to his premises.  However, he did not have a 100 percent disabling service-connected disability let alone one that played a role in such confinement.  Again, according to the December 2011 VA examination and subsequently dated treatment records, to the extent the Veteran was housebound, it was due to his pancreatic cancer, a nonservice-connected disability.  As such, SMC based on housebound status may not be assigned.


ORDER

A 70 percent rating for anxiety and depressive disorders, for substitution or accrued benefits purposes, is granted.

A TDIU, for substitution or accrued benefits purposes, is granted.

SMC based on the need for aid and attendance or on account of being housebound, for substitution or accrued benefits purposes, is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


